     Case 2:20-cv-00304-KJM-KJN Document 27 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DEXTER L. GRIFFIN,                            No. 2:20-cv-0304 KJM KJN P
12                       Petitioner,
13            v.                                       ORDER
14       BRANDON PRICE,
15                       Respondent.
16

17           Petitioner is housed at the Coalinga State Hospital, and proceeds pro se and in forma

18   pauperis with an application for a writ of habeas corpus under 28 U.S.C. § 2254. The matter was

19   referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21           On March 16, 2020, the magistrate judge filed findings and recommendations, which were

22   served on petitioner and which contained notice to petitioner that any objections to the findings

23   and recommendations were to be filed within fourteen days. Petitioner has not filed objections to

24   the findings and recommendations.1

25   1
       On March 16, 2020, petitioner filed a second amended petition in which he claims to be
26   challenging an August 15, 2020 indefinite commitment order under the Sexually Violent Predator
     Act, California Welfare & Institutions Code, § 6600 et seq. (ECF No. 26 at 1.) However, in his
27   grounds for relief, petitioner argues his conviction was obtained by the use of, or nondisclosure
     of, evidence from 1998. (ECF No. 26 at 4.) Nevertheless, petitioner concedes he has not
28   exhausted his state court remedies as to the claims contained therein. (Id. at 3.)
                                                        1
     Case 2:20-cv-00304-KJM-KJN Document 27 Filed 08/10/20 Page 2 of 2

 1             The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 .2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.2
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The findings and recommendations filed March 16, 2020, are adopted in full;
 9           2. Petitioner’s application for a writ of habeas corpus is dismissed for failure to exhaust
10   state remedies; and
11           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
12   § 2253.
13   DATED: August 7, 2020.
14

15

16

17

18

19

20

21

22

23      In addition, review of the official website for the California Supreme Court confirms that
     petitioner filed no petition with the California Supreme Court. The court may take judicial notice
24   of facts that are “not subject to reasonable dispute because it . . . can be accurately and readily
     determined from sources whose accuracy cannot reasonably be questioned,” Fed. R. Evid. 201(b),
25   including undisputed information posted on official websites. Daniels-Hall v. National
     Education Association, 629 F.3d 992, 999 (9th Cir. 2010). It is appropriate to take judicial notice
26   of the docket sheet of a California court. White v. Martel, 601 F.3d 882, 885 (9th Cir. 2010). The
     address of the official website of the California state courts is www.courts.ca.gov.
27
     2
       Finally, it also appears that the instant petition is duplicative of an earlier habeas petition filed
28   in Griffin v. Sacramento County, 2:20-cv-0256 KJM EFB P (E.D. Cal.).
                                                           2
